     Case 1:20-cv-01492-DAD-EPG Document 5 Filed 12/10/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                           No. 1:20-cv-01492-DAD-EPG (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, DENYING IN
14    C. PFEIFER, et al.,                                FORMA PAUPERIS STATUS, AND
                                                         DIRECTING PAYMENT OF FILING FEE
15                       Defendants.
                                                         (Doc. Nos. 2, 3)
16

17

18

19          Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights
20   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
21   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On October 22, 2020, the assigned magistrate judge issued findings and
23   recommendations, recommending that plaintiff not be allowed to proceed in forma pauperis and
24   instead be directed to pay the required filing fee in full if he wishes to proceed with this action
25   because: (1) he is subject to the three strikes bar under 28 U.S.C. § 1915(g); and (2) the
26   allegations in his complaint do not satisfy the “imminent danger of serious physical injury”
27   exception to § 1915(g). (Doc. No. 2.) Those findings and recommendations were served on
28
                                                        1
     Case 1:20-cv-01492-DAD-EPG Document 5 Filed 12/10/20 Page 2 of 3


 1   plaintiff and contained notice that any objections thereto were to be filed within thirty (30) days

 2   from the date of service. (Id.) On November 12, 2020, plaintiff timely filed objections. (Doc.

 3   No. 4.) Plaintiff also filed a motion to proceed in forma pauperis concurrently with his

 4   objections. (Doc. No. 3.)

 5          Plaintiff’s objections appear to outline his contention that he has been in imminent danger

 6   since December 2013. (Doc. No. 4 at 3.) However, the findings and recommendations concluded

 7   that plaintiff was not in imminent danger because he filed this action over 15 months after the

 8   events alleged in his complaint occurred. (Doc. No. 2 at 2.) Plaintiff’s objections fail to address

 9   that conclusion or to otherwise explain how he was in imminent danger at the time he filed his

10   complaint in this action.

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

12   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

13   objections (Doc. No. 4), the court finds the findings and recommendations to be supported by the

14   record and by proper analysis.

15          Accordingly,

16               1. The findings and recommendations issued on October 22, 2020 (Doc. No. 2) are

17                  adopted in full;

18               2. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 3) is denied;

19               3. Within thirty (30) days from the date of service of this order, plaintiff is required

20                  to pay in full the $405.00 filing fee for this action;
21               4. Plaintiff’s failure to pay the required filing fee as ordered will result in the

22                  dismissal of this action without prejudice; and

23               5. This case is referred back to the assigned magistrate judge for further proceedings.

24   IT IS SO ORDERED.
25
        Dated:     December 9, 2020
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                         2
     Case 1:20-cv-01492-DAD-EPG Document 5 Filed 12/10/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
